Citation Nr: 0206998	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for left knee 
osteochondritis dissecans.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2. Prior to a left total knee replacement in September 2000, 
left knee osteochondritis dissecans was manifested by pain, a 
5 degree valgus angle, limitation of flexion from 10 to 90 
degrees, slight laxity, arthritic changes, and tenderness.

3.  The veteran demonstrates moderate to severe disability 
resulting from his status post total knee arthroplasty left; 
his disability is manifested by weakness, fatigue, and 
instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation, prior to 
September 2000, in excess of 30 percent for left knee 
osteochondritis dissecans are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001) 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 
4.71a, Diagnostic Code 5257 (2001).


2.  The schedular criteria for an evaluation, effective 
November 2001, in excess of 60 percent for left knee 
osteochondritis dissecans, post total knee replacement, are 
not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 
4.6, 4.7, 4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.  Upon careful review 
of the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.   
Specifically, the Board finds that the July 1999 statement of 
the case and the supplemental statement(s) of the case that 
followed, specifically satisfy the requirement at § 5103A of 
the new statute in that they clearly notify the veteran of 
the applicable rating criteria and the evidence necessary to 
substantiate his claim.  The veteran was afforded multiple 
thorough VA examinations and a personal hearing at the local 
level.  Finally, the veteran has had the opportunity to 
submit evidence and argument in support of his claim.  No 
further assistance is necessary to comply with the 
requirements of the VCAA or any other applicable rules or 
regulations regarding the development of the pending claim.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

For one year following implantation of a knee prosthesis, a 
100 percent evaluation is assigned. With chronic residuals 
consisting of severe painful motion or weakness, a 60 percent 
evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 
5055. 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  The Court has held 
that ratings under Diagnostic Code 5257, which is not based 
on limitation of motion, are not subject to the provisions of 
38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 Vet. App. 8, 11 
(1996).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).


Analysis

Historically, the veteran was granted service connection for 
osteochondritis dissecans by rating decision dated in January 
1945, and was given an initial rating of 20 percent under 
Diagnostic Code 5099-5258 (dislocation of the semilunar 
cartilage).  By December 1990 rating decision, the RO 
increased the rating to 30 percent, effective October 24, 
1990; however, the RO selected 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, pertaining to instability of the knee, as the 
appropriate diagnostic code.  The veteran was evaluated as 
100 percent disabled from November 16, 1990 to January 1, 
1991 following arthroscopic surgery.  In an April 1996 rating 
decision, the RO continued his disability evaluation for a 
left knee disability at 30 percent under a different 
diagnostic code, 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee).  By rating decision dated in August 
2000, the RO granted service connection for traumatic 
arthritis of the left knee as secondary to service-connected 
osteochondritis dissecans, effective October 9, 1998.  The RO 
assigned an evaluation of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (traumatic arthritis).  Following a 
total left knee replacement in September 2000, the RO 
increased the rating for service connected osteochondritis 
dissecans to 100 percent for the period between September 13, 
2000, and November 1, 2001, by rating decision dated in 
November 2000.  The disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, which pertains to prosthetic 
replacement of the knee joint.  The rating decision did not 
effect secondary service connection for left knee traumatic 
arthritis.  By rating decision dated in November 2001, the 
veteran was assigned a disability evaluation of 60 percent 
under Diagnostic Code 5055 for his service connected left 
knee disability. A total rating based on individual 
unemployability also was awarded, effective November 1, 2001.

The veteran underwent a VA examination in April 1999.  The 
examination report discloses that the claims file was not 
available for review.  The medical history indicated the 
onset of pain and swelling in the left knee was in August 
1990, which was reported in a medical consultation note dated 
in October 1999.  The veteran underwent arthroscopic surgery 
of his left knee in November 1990, at which time a loose body 
was removed from inside the knee, where it had been floating.  
A corresponding one centimeter (cm) by 1.5 cm defect was 
noted in the medial condyle of the femur; no other 
significant findings were noted.  A diagnosis of 
osteochondritis dissecans of the left femur was established.  
The veteran reported that since the surgery, he has had 
episodes of pain in his left knee.  

Physical examination of the knee disclosed that while the 
veteran was standing, the left knee joint fully extended and 
assumed a five-degree valgus angle.  Barely visible punctate 
arthroscopic scars were noted on the anterior aspect of the 
knee.  Range of motion was 10 to 90 degrees flexion.  Slight 
medial and lateral collateral ligament laxity was noted.  
Significant anteromedial joint line tenderness was noted.  X-
rays of the left knee were interpreted to show degenerative 
arthritic changes and narrowing of the medial compartment of 
the knee joint, bony irregularity involving the medial 
condyle of the femur, and a small osteophyte noted that 
involved the superior pole of the patella.  The examiner's 
diagnosis was symptomatic osteoarthritis of the left knee.  
The examiner concluded that the veteran showed classic 
symptoms of osteoarthritis of the left knee, with the onset 
of pain and swelling of the left knee in August 1990, as 
noted in his medical records. Given the above symptoms and 
findings, the Board finds that the 30 percent evaluation 
assigned prior to September 2000 was appropriate. The 30 
percent evaluation is the maximum provided under Code 5257. 
Ankylosis or severe extension such as to warrant an 
evaluation greater than 30 percent is not shown by the 
record. See Codes 5256, 5261 (2001). The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.71a, 
Diagnostic Code 5257.

VA treatment records show that the veteran was admitted for a 
total knee replacement, left, at VA Medical Center on 
September 13, 2000 and was being followed as an outpatient by 
their orthopedics service.

The veteran underwent a VA examination in September 2001.  
The examining physician reviewed the C-file and the veteran's 
VA medical records. 
The veteran provided a history compatible with his treatment 
records.  He reported that  ever since his left knee was 
crushed in service, he had been 'lame' and was discharged 
from the service because he continued to limp after the 
accident.  He has sought treatment at various VA facilities, 
mainly for a back problem.  He stated that before the removal 
of a loose body and debridement of the knee in 1990, he could 
hardly walk or drive a car.  He reported that after the 
procedure, he was able to resume these activities with quite 
a bit less pain.  Eventually, the pain increased and by 1998 
he was unable to walk again.  The veteran reported that 
following the total knee replacement surgery, he improved, 
but he still continued to have multiple problems and he 
insists that the problems are attributable to or related to 
his back.  His current complaints at that time were as 
follows:  (1) constant pain that radiates along the posterior 
and lateral aspect of his left lower extremity from the hip 
region down to the calf, (2) having to walk "step-legged" 
since the knee tends to buckle, (3) mild numbness on the 
anterolateral aspect of his knee, and (4) having a walking 
tolerance of no more than one to two blocks and having to 
walk stiff-legged and with a cane.  The veteran's major 
complaint was night pain in the leg that prevents him from 
sleeping and muscle spasms and quivering of the thigh.  The 
veteran did not volunteer any specific swelling in the knee 
joint.  He denied specific problems with weather changes and 
felt that his symptoms were worsening.  He reported that 
since the knee replacement he has not used a brace, but still 
uses a cane.  He stated that while he has less pain since his 
surgery, control over the knee has worsened.  

The veteran arrived at the VA examination, using a cane, 
which he held in his right hand.  As he got up from his chair 
in the waiting room and walked into the examining room he 
tended to keep his left knee slightly stiff.  The examiner 
observed no buckling of the knee; however, the veteran 
repeatedly demonstrated to the examiner that the knee was 
buckling.  The veteran tended to keep the knee slightly bent 
and did not straighten it completely at heel strike.  He took 
his knee to about 30 degrees during his gait cycle.  As he 
stood, the alignment of the two lower extremities appeared to 
be "reasonably normal," but there was a fullness in the 
left knee.  The examiner did not ask the veteran to walk on 
his tip-toes or heels, or perform a deep knee bend.  Physical 
examination of the veteran showed that his leg lengths 
measured 96 cm from anterosuperior iliac spine to medial 
malleolus.  Calf girth measured, at maximum, 33 cm on the 
left and 34 cm on the right.  Thigh girth at four finger 
breadths above the knee was 36 cm bilaterally.  Knee girth at 
the joint proper was 40 cm on the left and 37 cm on the 
right.  An anterior midline scar measuring 19 cm was noted 
over the left knee; the scar was nontender and nonadherent.  

Range of motion in the knee joint was measured by a 
goniometer at 10 degrees to 120 degrees.  Range of motion was 
smooth and painless.  Swelling about the knee was observed 
and felt to be due to synovial thickening, which was 
generalized to the knee.  Localized tenderness was observed 
only along the superomedial aspect of the distal femur and 
was very mild.  There was mild mediolateral ligament laxity, 
but no anteroposterior ligament laxity.  The joint line had 
no tenderness.  The left popliteal fossa might have had 
minimal fullness as compared to the right.  The examiner 
found "nothing else of real concern."  Hip and ankle 
range(s) of motion were normal and bilaterally equal.

The veteran had some muscle wasting and weakness in his left 
quadriceps and his muscle strength rated as "fair-plus" in 
comparison to his right quadriceps.  No other evidence of 
muscle wasting or deficit of any nature was observed.  Pedal 
pulses were bilaterally normal and equal.  Imaging studies of 
the left knee were interpreted to show a total knee 
replacement arthroplasty, including the undersurface of the 
patella.  All components of the arthroplasty appeared to be 
in normal position without any evidence of loosening.
 
The veteran underwent a VA examination in January 2002.  The 
medical history, as it pertains to the left knee, reveals 
that the veteran's left knee hurts constantly, especially at 
night, when he has to change his left knee position every 45 
minutes.  Left knee pain is greater posteriorly than 
anteriorly since the total knee replacement in September 
2000.  The veteran stated that his nocturnal cramps in his 
left leg partially improved with quinine.  He further stated 
that the left knee 'gives way' all the time and he must 'pull 
up the stair' with his right leg.  He denied left knee 
effusion or stiffness.  He reported that a left knee  cyst 
has been present since his surgery in 2000.  The veteran 
stated that his knee flare-ups are associated with flares of 
back pain.  He does not use medication for the knee; he wears 
a knee brace and uses a cane. He reported that he had no 
constitutional symptoms and despite his knee problems, he 
remained self-employed most of his life as a salesmen, 
contractor, leather worker or layer of hardwood floors.  He 
reported instability in the knee, but it was unknown whether 
there had been episodes of dislocation or recurrent 
subluxation.  

Physical examination of the knees showed right knee flexion 
to 130 degrees active and passive.  Extension was to -15 
degrees active and passive.  Left knee active flexion was 105 
degrees and left knee active extension was to -25 degrees; 
left knee passive flexion was 113 degrees and passive 
extension was -25 degrees.  There was no joint pain on motion 
or additional limitation of motion.  Moderate left knee 
effusion was noted and was likely a Baker cyst.  There was no 
red heat or tenderness.  An audible left knee clunk was 
detected on passive medial motion for stability testing and 
there was 10 to 15 degrees of lateral instability.  Gait was 
markedly abnormal and there was weakness in the left lower 
extremity with weightbearing.  The knee appeared to buckle, 
although the veteran presented to the examination without a 
cane.  There was no ankylosis and no constitutional signs.  A 
weightbearing X-ray of the left knee was unchanged from a 
previous view taken in September 2001.  It was interpreted to 
show normal alignment, status post total arthroplasty, 
posterior curvilinear soft tissue density with 'some central 
calcifications.'  Laboratory tests were normal.  The 
pertinent diagnoses were status post total knee arthroplasty 
left, status post left knee arthroscopic debridement, and 
probable left Baker's cyst.

The veteran gave personal testimony at a local hearing in May 
2000, prior to his total knee replacement.  In summary, the 
veteran testified that he felt that the rating for his left 
knee disability should not be based solely on traumatic 
arthritis.  He felt that his disability may have been 
misdiagnosed because there was a loose bone in his knee.  The 
veteran also stated that he can not do any work that requires 
mobility of his left knee.

The veteran has been appropriately rated at 60 percent under 
Diagnostic Code 5055.  Two years have elapsed since the 
veteran's total knee replacement and he continues to have 
residuals of weakness and instability.  These symptoms were 
manifested with buckling of the left knee, limited range of 
motion, muscle wasting in the left quadriceps, and decreased 
muscle strength in the left quadriceps as compared to the 
right.  The veteran is not entitled to a 100 percent 
evaluation under Diagnostic Code 5055 because a 100 percent 
rating is limited to one year after the knee replacement 
surgery.  The Board has considered functional loss and finds 
that 60 percent under Diagnostic Code 5055, effective 
November 2001, is the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, supra.  The veteran's range 
of motion was described as "smooth and painless" in 
September 2001; likewise, no pain on motion or additional 
limitation of motion was found on the January 2002 
examination.  The Board notes that the only functional 
limitation the veteran noted was a reduced walking tolerance. 

Other diagnostic codes were considered, but were either 
inapplicable or otherwise failed to afford the benefit sought 
on appeal.  Evaluation under Diagnostic Code 5257 would 
afford the veteran a maximum rating of 30 percent.  
Diagnostic Codes 5260 and 5261 were not applied because the 
veteran's service connected traumatic arthritis secondary to 
osteochondritis dissecans is rated under Diagnostic Code 
5010, which already evaluates limitation of motion.  In this 
regard, the Board would further note that the veteran's range 
of motion in the left leg, as demonstrated upon the three 
most recent VA examinations, did not warrant a rating in 
excess of 10 percent for traumatic arthritis.  Diagnostic 
Code 5262 was not for application since alignment of the two 
lower extremities appeared to be normal and X-rays were 
interpreted to show no joint misalignments.

The Board again observes that a total rating based on 
individual unemployability, due solely to the service-
connected left knee disabilities, was awarded effective 
November 2001.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for left knee disability.  38 C.F.R. § 3.102 
(2001).










ORDER

Entitlement to an increased evaluation for left knee 
osteochondritis dissecans is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

